Exhibit 10.3



 
PROMISSORY NOTE


 

 $3,500,000
November 10, 2006 

 
     (1) For value received, the undersigned, Premier Financial Bancorp, Inc., a
Kentucky corporation with principal offices in Huntington, West Virginia
(“Borrower”) hereby promises to pay in lawful money of the United States of
America to the order of The Bankers’ Bank of Kentucky, Inc., a Kentucky banking
organization, with main offices in Frankfort, Kentucky (“Lender”), at the main
offices of Lender, 107 Progress Drive, Frankfort, Kentucky, 40602, on November 9
of 2007, the outstanding principal amount loaned to Borrower under this
Promissory Note, and not previously repaid, together with interest due and owing
as of such date upon such outstanding principal amount, as reflected by the
books and records of the Lender. The Parties agree and acknowledge that the
Borrower may request and receive monies from Lender under this Promissory Note
from time to time, but the aggregate outstanding principal balance at any time
shall not exceed Three Million Five Hundred Thousand ($3,500,000) Dollars, and
that the right to request and receive monies from Lender hereunder shall cease
and terminate on November 9, 2007.


(2) The outstanding principal balance under this Promissory Note shall bear
annual interest at the rate of the Prime Rate, as announced from time to time by
J.P. Morgan Chase Bank, New York, New York, minus one (1%) percent, adjusted
daily. In addition to the interest payments required under this Paragraph (1)
above, interest on this Promissory Note shall be due and payable on the 5th day
of each, January, April, July and October during the term of this Promissory
Note, and at the maturity date hereof. The Prime Rate of J.P. Morgan Chase Bank
will function only as a tool for setting the rate on this Promissory Note and
Lender does not represent that such rate has any relationship to the rate it
charges its other customers.


(3) All payments on account of indebtedness evidenced by this Promissory Note
shall be first applied to interest, costs and expenses, and then to principal,
and interest shall be computed on the basis of a 360-day year.


      (4) The occurrence of any one or more of the following shall constitute a
Default or Event of Default under this Promissory Note as those terms are
defined under the Loan Agreement described above:
 
        (i) Failure to make any payment of principal, interest or costs within
ten (10) days after any such payment is due hereunder; and
 
        (ii) The occurrence of any other Default or Event of Default under the
Loan Agreement, the Term Note, or the Stock Pledge and Security Agreement
executed of even date herewith by Lender and Borrower.


(5) Time is of the essence with respect to this Promissory Note and in the Event
of Default or an Event of Default under this Promissory Note, then (i) the
entire principal balance hereof, and all accrued interest and costs shall, at
the option of the Lender, without notice, bear interest at a rate from time to
time equal to five (5%) percentage points over what otherwise would have been
the Promissory Note rate from the date of Default or Event of Default and until
said is cured; and (ii) the entire principal balance hereof and all accrued
interest and costs shall immediately become due and payable at the option of the
Lender without notice. Lender’s failure to exercise any option hereunder shall
not constitute a waiver of the right to exercise the same at a subsequent time
or upon the occurrence of any such Default or Event of Default.


(6) Borrower acknowledges that, if any payment, whether of principal, interest
or costs, under this Promissory Note is not paid when due, Lender will, as a
result thereof, incur costs not contemplated hereunder, the exact amount of
which would be extremely difficult or impractical to ascertain. Such costs
include, without limitation, process and accounting charges. Therefore, Borrower
hereby agrees to pay to Lender with respect to each payment of any nature which
is not received by Lender within twenty (20) days after such payment is due
hereunder, a late charge equal to three (3%) percent of the amount of such
payment. Borrower and Lender agree that such late charge represents a fair and
reasonable estimate of the cost(s) Lender will incur by reason of any such late
payment. Acceptance of such late charge by Lender shall in no event constitute a
waiver of a Default or Event of Default with respect to the overdue payment and
shall not prohibit or prevent Lender from exercising any of the other rights and
remedies available to Lender.


(7) If there is any Default or Event of Default under this Promissory Note and
Lender consults with an attorney regarding the enforcement of any of its rights
hereunder or under the Stock Pledge and Security Agreement, the Term Note or the
Loan Agreement executed of even date herewith, or if this Promissory Note is
placed in the hands of an attorney for collection, or if suit be brought to
enforce this Promissory Note, or Loan Agreement, the Term Note or the Stock
Pledge and Security Agreement, Borrower promises and agrees to pay all costs
thereof, including reasonable attorneys fee’s. Such costs and attorneys fees
shall include, without limitation, costs and attorneys fee’s in any appeal or in
any proceeding under any present or future federal bankruptcy act, state
receivership law or federal or state banking agency proceedings.


(8) This Promissory Note is secured by a pledge under the Stock Pledge and
Security Agreement of even date herewith of one hundred (100%) percent of the
outstanding common stock of Citizens Deposit Bank and Trust, Vanceburg,
Kentucky, and one hundred (100%) percent of the outstanding common stock of
Farmers Deposit Bank, Eminence, Kentucky.


(9) Borrower hereby waives presentment and demand for payment, notice of
dishonor, protest and notice of protest.


(10) This Promissory Note shall be construed and enforced and otherwise governed
by the Laws of the Commonwealth of Kentucky.


(11) As used herein, the term “Lender” shall mean any holder or owner of this
Promissory Note, or any portion thereof, or participation therein.




 
Premier Financial Bancorp, Inc.
A Kentucky Corporation


By: /s/ Robert W. Walker            
 


Title: Chief Executive Officer          


 